DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/624,243 filed on 12/18/2019. Claims 1-4 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2019 & 2/28/2020 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “21” has been used to designate both an “output shaft” and a “diaphragm spring” (pgh. 0039).
Figures 7-11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Specification
The abstract of the disclosure is objected to because it contains implied phrases (e.g. “the present invention provides”. Correction is required. See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to for the following informalities:  Claim 1 recites “the steel sheet”, which was not previously recited.  Please amend the claim to recite –a steel sheet- to provide antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 4,561,788) in view of Niki (JP 11-270586 A).
Regarding claim 1, Tanaka discloses (fig. 1) a clutch release bearing device comprising: 
a release hub 56 made of a resin (col. 2 lines 52-68); 
a release bearing 30 fitted around the release hub; 
a generally disc-like side plate 54 contacted by a clutch release fork (col. 3 lines 26-32, “the region of the anvil 43 which is in contact with the fork member”); 

a cover 58 for holding the release bearing, the side plate and the elastic member; 
the side plate having a main body portion (radial portion) extending radially for making contact with the clutch release fork; and a flange portion 64 extending axially from an inner diameter edge of the main body portion for being buried into the release hub (as shown), 
the flange portion being formed with a cutout portion (e.g. areas between tabs 94, fig. 4G) for prevention of the side plate from rotating relatively to the release hub, 
the cutout portion being at a location where an imaginary line passing through the cutout portion and the center of the side plate is across a fiber flow in the sheet of which the side plate is made (since a number of cutout portions provided in the circumferential direction, a plurality of imaginary lines can be drawn at various angles relative to a given reference angle, while the “fiber flow”, or grain, is only in one direction of the plate 54.  Upon drawing these imaginary lines, even if one is aligned with the fiber flow, all other imaginary lines will be “across a fiber flow” as claimed.  One of these imaginary lines will correspond to the recited imaginary line).
Tanaka discloses the side plate being made out of metal (abstract) that is heat treated (col. 3 lines 25-31), but does not appear to disclose the side plate being made of steel.  It is well established that steel can be used for clutch release bearing side plates.  For example, Niki discloses a clutch release bearing A with side plate 2 made of steel (pgh. 0008).  To arrive at the claimed invention the material selected for the heat treated metal would be steel as suggested by Niki.  
It would have been obvious to one of ordinary skill in the art to have made the side plate of Tanaka out of steel as an obvious matter of design choice.  It was known before the effective filing date to have selected steel as a material for a side plate of a clutch release bearing, substituting one known material for another involves only routine skill in the art, and selecting steel for the material of the side plate does not alter the functionality of the clutch release 

Regarding claim 2, Tanaka discloses the imaginary line passing through the cutout portion and the center of the side plate is 3/5Serial No.:Attorney Docket No.: 9010/0015PUS 1 across the fiber flow in the steel sheet of which the side plate is made, at an angle in a range of 45 degrees through 90 degrees (since a plurality of imaginary lines exist, and at least 2 imaginary lines can be drawn per quadrant according to figure 4G, one through the first gap between teeth 94 and one through the second gap, then there will exist at least one imaginary line with an angle between 45-90.  The top gap in figure 4G would appear to have this angle relative to the horizontal direction if the flow is in that direction, while the bottom gap in figure 4G would appear to have this angle relative to the vertical direction).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (U.S. 4,561,788) and Niki (JP 11-270586 A) further in view of Nozaki et al. (JP 2006-105323 A).
Regarding claims 3 and 4, Tanaka as modified by Niki, while teaching a steel plate, does not appear to disclose the alloy of steel being chromium molybdenum steel.  The use of chromium molybdenum steel in the field of bearings is well known.  For example, Nozaki teaches a ball bearing with inner race 1, outer race 2 and balls 3 all made of chrome molybdenum steel M50 (pghs. 0008-0009).  In order to arrive at the claimed invention, the selected steel alloy for the side plate would be selected as chromium molybdenum steel.  
It would have been obvious to one of ordinary skill in the art to have made the side plate of Tanaka out of chromium molybdenum steel as an obvious matter of design choice.  Since it was known to use chromium molybdenum steel in the field of ball bearings, one of ordinary skill in the art would have realized that any steel component in the device could be made of this particular alloy, particularly if the component is subject to high wear. Selecting a chromium 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. De Gennes ‘186 discloses a clutch release bearing with various structures for the connection between the side plate and the bearing race.  Tagawa ‘073 disclose a clutch release bearing with a method of mounting the side plate and bearing cover in the resin hub.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID R MORRIS/Primary Examiner, Art Unit 3659